                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

            Nancy Farrar,             )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )            3:13-cv-00429-MOC-DCK
                                      )
                 vs.                  )
                                      )
 Commercial Recovery Systems, Inc.,   )
          Defendant(s).               )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 4, 2019 Order.

                                               September 4, 2019
